UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                          June 9, 2005

                                            Before

                             Hon. ILANA DIAMOND ROVNER, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge

                             Hon. DIANE S. SYKES, Circuit Judge

Nos. 04-2032, 04-2293 & 04-2309

UNITED STATES OF AMERICA,                            Appeals from the United States
                  Plaintiff-Appellee,                District Court for the
                   Cross-Appellant,                  Southern District of Illinois.

       v.                                            No. 03 CR 30137

DARRON J. MURPHY, SR.,                               G. Patrick Murphy,
               Defendant-Appellant,                  Chief Judge.
                    Cross-Appellee,
    and

JENNIFER L. BAKER,
            Defendant, Cross-Appellee.


                                          ORDER

       In the opinion we issued on May 4, 2005, we gave Darron J. Murphy, Sr. and Jennifer
Baker 14 days in which to advise us whether they wanted a limited remand to the district court
pursuant to the procedure announced in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
Both defendants have responded, Baker in the affirmative and Murphy in the negative.
Accordingly, we ORDER that Baker’s case be REMANDED to Judge Murphy for the limited
purposes specified in Paladino. The judge should tell us whether the sentence Baker received
would be different now that the federal sentencing guidelines are advisory, not mandatory. As
to Mr. Murphy’s case, our final mandate will issue in due course.